UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2264


JEROME JULIUS BROWN,

                    Plaintiff - Appellant,

             v.

CLERK FERNANDO GALINDO, Eastern District of Virginia; JAMES IRVING,
Registered Agent for Southern Management; JOHN FARNUM, Miles and
Stockbridge Deceased Attorneys; IVAN D. DAVIS, Magistrate Judge,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01329-LMB-MSN)


Submitted: June 11, 2021                                          Decided: June 21, 2021


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Julius Brown appeals the district court’s order dismissing his complaint. We

have reviewed the record and Brown’s briefs on appeal, and we conclude that this appeal

is frivolous. See 28 U.S.C. § 1915(e)(2)(B); Denton v. Hernandez, 504 U.S. 25, 32 (1992);

Neitzke v. Williams, 490 U.S. 319, 324-25 (1989). Accordingly, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2